JUSTICE McCULLOUGH, dissenting: The entry of the detention order August 15, 1990, was error. The trial court at the dispositional hearing ordered the respondent to “serve a period of 22 days” in the youth detention center and set the first three days to be served and a contemporaneous remission hearing. The trial court did not order the respondent to serve the balance of the 19 days at a specific time or times. The respondent was told that when he next appeared in court, “I will be setting another few days of detention for you of the 22 that you have to serve.” Waiver could well be the appropriate disposition as to defendant’s claim. He did not make timely appeal of the August 15, 1990, order. As stated in In re T.E. (1981), 85 Ill. 2d 326, 333, 423 N.E.2d 910, 913: “The general rule is that where no direct appeal was taken from the original order of probation and the time for appeal had expired, a court will be later precluded from collaterally reviewing the propriety of that initial order in an appeal from the revocation of that probation.” If waiver is not appropriate, the trial court’s order is error. The Act does not permit the trial court to impose multiple periods of detention. Additionally, the trial court’s order for detention was not definite and certain. The trial court’s order is objectionable; one, it circumvents the possible revocation of probation safeguards provided to respondent per section 5 — 25; second, the order for detention is not definite and certain. The respondent has no idea when the detention will be required. The only direction by the trial court was the detention would be served a “few days at a time” during the 18-month period of probation. Respondent may be “placed in detention for a period” (not periods) “not to exceed 30 days.” Ill. Rev. Stat. 1989, ch. 37, par. 805—23(1)(a)(5). As the Tipton court stated, “the imposition of delayed confinement subject to remission could degenerate into a substitute for the revocation of probation to which statutorily incorporated due process requirements now apply.” Tipton, 88 Ill. 2d at 266, 430 N.E.2d at 1028. The dispositional order also is not definite and certain. “A sentencing order should be so complete as to not require further action by the court or a ministerial officer to ascertain its meaning.” People v. White (1986), 146 Ill. App. 3d 998, 1003, 497 N.E.2d 888, 892. In People v. Dennison (1948), 399 Ill. 484, 487, 78 N.E.2d 232, 233, the supreme court stated: “It is of importance to a prisoner that the terms of his sentence should be stated with accuracy and should be so definite and certain that the time of the commencement of his imprisonment and the time of its termination can be ascertained from the words of the sentence without the necessity of construing or supplementing the same. The right to such a sentence is accorded to every prisoner.” A minor respondent under the Act is entitled to these same rights. While there is merit to the trial court’s rationale, it is not provided for in the Act. In summary, the trial court erred in ordering 22 days’ detention “a few days at a time.” The Code does not provide for detention “a few days at a time,” it provides for a “period not to exceed 30 days.” A respondent is entitled to know the time of the period of detention, when the dispositional order is entered.